Citation Nr: 1200532	
Decision Date: 01/06/12    Archive Date: 01/13/12	

DOCKET NO.  06-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from February 1984 to June 1984 and from January 2003 to July 2003.  He has also had periods of service with the Navy Reserves.  

This case was previously before the Board of Veterans Appeals (Board) in March 2010 at which time it was remanded in pertinent part for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.  

The Board notes that a review of the record reflects that service connection is in effect for:  PTSD, rated as 70 percent disabling from August 11, 2006; and keloid scars of the upper neck area, rated as 10 percent disabling from May 12, 2005.  The Veteran has been entitled to a total rating based on unemployability due to the severity of his service-connected disabilities from April 18, 2008.  


FINDING OF FACT

Any current hypertension is not related to disease, injury, or event of service origin or to a service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of his service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nichols, 19 Vet. App. 473 (2006).  In this case, VA has satisfied its duty to notify.  VA has provided the Veteran with various letters over the past several years complying with the statutory notice requirements outlined above.  As recently as June 2011, the Veteran was informed that his case was being remanded for further review and rationale for an opinion to be rendered.  Other communications informed him of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefit sought.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Relevant records have been obtained and associated with the claims folder.  Additionally, VA obtained an expert medical opinion in this matter.  VA also afforded the Veteran an opportunity to appear for a hearing and he testified before the undersigned at the Columbia RO in December 2009.  The Veteran himself signed a statement in August 2011 that he had no additional evidence to submit with regard to his appeal.  He asked that the Board make a decision "now!"  

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pertinent Law and Regulations

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131.  

To establish a right to compensation for a current disability, a Veteran must show:  (1) the existence of a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F. 3d 1362 (2009).  

Service connection may also be granted for any disease diagnosed after discharge, or when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hypertension may be granted if it manifests to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 C.F.R. § 3.310(a), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show:  (1) the existence of a current secondary disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).  A claimant must also establish a secondary service connection by demonstrating that his current secondary disability became aggravated or worsened by the already service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a Veteran's nonservice-connected [secondary] condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability as shown prior to the aggravation); Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  (Additional disability resulting from the aggravation of a nonservice-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  If the claimant succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  

The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006, (effective October 10, 2006).  The amendment is to provide prospectively as it is more restrictive; it is not for application in the instant claim since the appellant filed his claim prior to the amendment of 38 C.F.R. § 3.310.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  However the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

It is not shown and it is not contended otherwise that the Veteran has hypertension directly related to his two separate periods of several months of active service in 1984 and then again in 2003.  The gist of the Veteran's contentions is that he has developed hypertension secondary to his service-connected PTSD.  

The pertinent evidence of record includes a September 2006 statement from a nurse at the VA Medical Center in Columbia, South Carolina.  She stated the Veteran had been known to her "for having elevated blood pressure since meeting him in November 2004.  He does have a family history of heart disease, but not hypertension.  The patient [the Veteran] is currently being treated for hypertension and a stress disorder.  The stress disorder may be elevating his blood pressure."  

The claims file contains reports of numerous post service medical records pertaining primarily to treatment and evaluation of the Veteran for various problems, primarily his psychiatric disability.  

The Veteran was accorded an examination by a VA physician in November 2010.  The claims file was reviewed by the examiner.  The examiner made reference to evidence in the claims file, including a diagnosis given the Veteran in November 2004 of an adjustment disorder with depression and elevated blood pressure.  It was noted the Veteran was 72 inches tall and weighed 250 pounds.  There was also notation of hypertension in June 2006.  The examiner noted the Veteran was claiming service connection for hypertension due to his service-connected PTSD.  Currently, the Veteran's height was listed as 70 inches and his weight was recorded as 272 pounds.  The Veteran stated he was taking medicine for his elevated blood pressure.  A pertinent diagnosis was made of hypertension.  The examiner opined that "the current diagnosis of hypertension is less likely than not secondary to his PTSD.  The Veteran has morbid obesity that is contributed to his risk factor.  Also his hypolipidemia not linked to his active duty."  

As noted above, in order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

As noted above, the Veteran has a current diagnosis of hypertension.  Additionally, he is service connected for PTSD.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected PTSD and the current hypertension.  To this end, the pertinent evidence includes an opinion from a nurse at the VA Medical Center in Columbia, South Carolina, that in her opinion the Veteran's stress disorder "may" be elevating his blood pressure.  

A VA physician in late 2010 examined the Veteran and had access to the entire claims file, including the aforementioned statement.  That physician opined that the current diagnosis of hypertension was "less likely than not" related to the Veteran's PTSD.  That physician referred to the Veteran having morbid obesity and hyperlipidemia that he believed more likely were the key risk factors in the Veteran's development of hypertension.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as to any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  The weight of medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the Board finds the November 2010 examiner's opinion to be of greater probative weight.  The nurse practitioner who indicated that the stress disorder "may" be connected to the PTSD is not supportive of a causal relationship.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expert in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (there was a plausible basis for the Board's decision that a disability was not incurred in service when the medical evidence favorable to the appellant's claim did little more than suggest a possibility that the Veteran's illness might have been caused by his wartime radiation exposure).  

While the Veteran believes that his hypertension is related to his service-connected PTSD, his opinion establishing the etiology of the hypertension and establishing a medical nexus between the hypertension and a service-connected disorder is not a simple matter capable of lay observation.  Rather, it requires medical knowledge.  The Veteran does not assert such medical knowledge.  As the November 2010 opinion is competent, conclusively stated, and consistent with the record, the Board assigns that the greatest probative weight regarding etiology.  In sum, the persuasive evidence regarding nexus weighs against a relationship between the recent clinical documentation of hypertension and the Veteran's service-connected PTSD.  As such, service connection for hypertension is not warranted.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  








ORDER

Service connection for hypertension, to include as secondary to service connected PTSD, is denied.  



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


